DETAILED ACTION
This Office action is in response to the election filed on 20 September 2022.  Claims 1-20 are pending in the application.  Claims 11-20 have been withdrawn from consideration. 

Election/Restrictions
Applicant’s election without traverse of the invention of species I, claims 1-10, in the reply filed on 20 September 2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US PG pub. 20120018885 A1.
With respect to claim 1, Lee discloses a core die (200, fig. 1) disposed over a package substrate (400, fig. 1); and a controller die (100, fig. 1) disposed between the core die (200, fig. 1) and the package substrate (400, fig. 1) to control the core die (200, fig. 1), wherein the core die (200, fig. 1) comprises: banks (202 and 212, fig. 5) each including memory cell arrays (201, fig. 5); an interbank region (region side and bottom of 202, fig. 5) in which row decoders (205,215, fig. 5) and column decoders (206,216, fig. 5) are arranged; and a pad region (region 150 and 230, fig. 1) in which first connection pads (as shown in figure 5 the wiring connect from decoder to memory bank) electrically connected to the row decoders (205,215, fig. 5) and column decoders (206,216, fig. 5) through first wirings are disposed, wherein the controller die (100, fig. 1) comprises: a through via region (region 164, fig. 1) in which controller die through vias (164, fig. 1) penetrating the controller die (100, fig. 1) to be connected (as shown in figure 2 the controller die is connected to the core die 200 therefore is connected to the first connection pads with a decoder thereof) to the first connection pads are disposed; and a circuit region (region 132 and 120, fig. 2) in which controlling circuitry (120, fig. 2) electrically connected to the controller die through vias (164, fig. 1) through second wirings is disposed.
With respect to claim 8, Lee discloses wherein the through via region (region 164, fig. 1) is vertically overlapped with the pad region (region 150 and 230, fig. 1), and the controller die through vias (164, fig. 1) are disposed to be vertically overlapped with the first connection pads (230, fig. 1).
With respect to claim 9, Lee discloses wherein the core die (200, fig. 1) comprises: two first sides facing each other; and two second sides facing each other while connecting the first sides, wherein the pad region (region 150 and 230, fig. 1) extends to connect the first sides while being spaced apart from the second sides, and wherein the banks (202 and 212, fig. 5) and the interbank region (region side and bottom of 202, fig. 5) are disposed between the pad region (region 150 and 230, fig. 1) and the second sides (top sides of the core die).
With respect to claim 10, Lee discloses wherein the controlling circuitry (120, fig. 2) comprises: at least one command circuit configured for receiving and decoding an external command signal; at least on address circuit configured for receiving an external address signal; and at least one input and output circuit (¶0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PG pub. 20120018885 A1; as applied above, in view of Kim US PG pub. 20150113195 A1.
With respect to claim 2, Lee is applied as above. However, Lee does not disclose a bridge die spaced apart from the controller die (100, fig. 1) and disposed between the core die (200, fig. 1) and the package substrate (400, fig. 1) to electrically connect the package substrate (400, fig. 1) to the row decoders (205,215, fig. 5) and column decoders (206,216, fig. 5). 
Kim discloses in figure 5A using a bridge chip 30a and 30b to connect between memory die 10B and 10D and substrate 40. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include bridge die instead of having connection member 176 since bridge die can improve linewidths and improves density.
With respect to claim 3, Lee discloses wherein the core die (200, fig. 1) further comprises second connection pads disposed in the interbank region (region side and bottom of 202, fig. 5) and electrically connected to the row decoders (205,215, fig. 5) and column decoders (206,216, fig. 5). However, Lee does not disclose wherein the bridge die comprises: a bridge die body; and bridge die through vias substantially penetrating the bridge die body to electrically connect the second connection pads to the package substrate (400, fig. 1). Kim discloses in figure 5A using a bridge chip 30a and 30b bridge die body (30a,30b, fig. 5A); and bridge die through vias (60e, 60f, fig. 5A) substantially penetrating the bridge die body to electrically connect the second connection pads (50k, fig. 5A) to the package substrate (40, fig. 5A). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include bridge die instead of having connection member 176 since bridge die can improve linewidths and improves density.
With respect to claim 4, Lee is applied as above. However, Lee does not disclose wherein the bridge die through vias are disposed at positions vertically overlapped with the second connection pads. Kim discloses in figure 5A using a bridge chip 30a and 30b through vias 60e are disposed at positions vertically overlapped with the second connection pads 50k. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include bridge die instead of having connection member 176 since bridge die can improve linewidths and improves density.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PG pub. 20120018885 A1; in view of Kim US PG pub. 20150113195 A1; as applied above in the rejection of dependent claim 3, further in view of Hsiung et al., US PG pub. 20190181092 A1
With respect to claim 5, Lee is applied as above. However, Lee does not disclose wherein the bridge die through vias are disposed at positions substantially offset in the horizontal direction from the second connection pads, wherein the bridge die further comprises redistribution layer patterns electrically connected to the offset bridge die through vias and extending to positions vertically overlapped with the second connection pads. Kim discloses in figure 5A using a bridge chip 30a and 30b through vias 60e are disposed at positions substantially offset in the horizontal direction from the second connection pads 50k, fig. 5A. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include bridge die instead of having connection member 176 since bridge die can improve linewidths and improves density. Both Lee and Kim fail to disclose the bridge die further comprises redistribution layer pattern connected to the offset bridge die through vias. Hsiung discloses the use of redistribution layer 306, fig. 3E pattern connected to the offset bridge die 310, fig. 3E. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include redistribution layer for connection between bridge die and connection substrate since redistribution layer allows utilization of greater area of the chip resulting in significant area savings, common I/O footprints, and enables the use of simpler, less expensive substrates.
With respect to claim 6, Lee and Kim are applied as above. However, neither Lee nor Kim disclose wherein each of the redistribution layer patterns extends to connect the plurality of the bridge die through vias to each other so that the plurality of bridge die through vias are electrically connected to one of the second connection pads. Hsiung discloses the use of redistribution layer 306, fig. 3E pattern connected to the offset bridge die 310, fig. 3E. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include redistribution layer for connection between bridge die and connection substrate since redistribution layer allows utilization of greater area of the chip resulting in significant area savings, common I/O footprints, and enables the use of simpler, less expensive substrates.
With respect to claim 7, Lee and Kim are applied as above. However, Lee and Kim do not disclose inner connectors that electrically connect the second connection pads and the redistribution layer patterns to each other, overlap substantially vertically the second connection pads, and are positioned at positions offset from the bridge die through vias in a substantially horizontal direction. Hsiung discloses the use of redistribution layer 306, fig. 3E pattern connected to the offset bridge die 310, fig. 3E. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include redistribution layer for connection between bridge die and connection substrate since redistribution layer allows utilization of greater area of the chip resulting in significant area savings, common I/O footprints, and enables the use of simpler, less expensive substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822